Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-16, 19, 21, 22 and 24 are pending in the instant application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement filed on February 10, 2020.  The submission is in compliance with the provisions of 
37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 7 is are objected to because of the following informalities:  claim 7, line 2 of the claim, a comma should be added after “a bond”.  

Appropriate correction is required.

Claim 16 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-6, 11, 12, 14-16, 22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Claim 1, under the definition of R5 (line 16 of the claim), an “or” should be added before “trifluoromethyl” for proper Markush language format and a semi-colon should be added after “trifluoromethyl.”  See claim 24 for same.
Claim 4 lacks antecedent basis from claims 1 and 3 when variable Y in claim 4 represents a carbonyl group or an alkylene which is interposed with a heteroatom or a carbonyl group.  See the definition of the R1 variable in claims 1 and 3.  Claims 5 and 6 do not rectify the issue and are considered indefinite.
Regarding claims 4, 11, 15, 16 and 24, the phrases "such as" and “in particular”, all occurrences, render each of the claims indefinite because it is unclear 
Claim 14 recites “Compounds 1-40 in Table 1”. 
MPEP 2173.05(s) states, “Reference to Figures or Tables.
2173.05(s)    Reference to Figures or Tables [R-10.2019]
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). 

This condition is not met here, since it is practical to define the invention in words, simply by putting the structures into the claim. See Ex parte Fressola, 27 USPQ2d 1608, 1609.   Thus, the claim which do not fully rectify the issue are considered indefinite.  This rejection can be overcome by adding either the structure and/or nomenclature of Compounds 1-40 in the instant specification to claim 14.

	In claim 15 (lines 7-8 of the claim and lines 2-3 of page 6), the phrase “and optionally converting a group R3 to a different such group” should be deleted.  The R3 variable is fixed on the starting material of formula (II) in claim 15.  Therefore, it is not clear what is meant by the language “converting a group R3 to a different such group” or how the conversion is performed.
	In claim 15, the Q variable found in formula (XI) has not been defined.  
	In claim 16 (line 4 of page 7), the phrase “where R2, R4, R5 and m are as defined above” renders claim 16 confusing and therefore, indefinite.  These variables have not been defined in claim 16 itself but rely on the definitions found in claim 1.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
1 variable is an aryl, aralkyl, heteroaryl or heteroarylalkyl group, which are all required to be substituted with one or more specific moieties.  However, the moieties in claim 4 when variable Y represents a carbonyl group or when Y represents an alkylene which is interposed with a heteroatom or a carbonyl group are not embraced by the specific moieties identified in claim 1.  Claims 5 and 6 do not rectify the issue in claim 4.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Allowable Subject Matter
The instant claimed invention is directed to compounds of instant formula (I), 
    PNG
    media_image1.png
    178
    235
    media_image1.png
    Greyscale
  , a pharmaceutical composition comprising a compound of instant formula (I), processes for preparing compounds of instant formula (I) and methods of using compounds of instant formula (I).  The novel and nonobvious aspect of this invention involves the combination of the substituents that define the instant R1 and R2 variables.  The closest prior art of record is WO 2009/106203 A1 to Burgdorf et al. who teach compounds of formula I (pages 5-8), 
    PNG
    media_image2.png
    101
    154
    media_image2.png
    Greyscale
, and specifically disclose the compound of Example 51 , 
    PNG
    media_image3.png
    188
    391
    media_image3.png
    Greyscale
 (page 65).  However, Burgdorf et al. fail to teach or suggest an acyl substituted on the phenyl ring (as required in the instant claimed compounds - see R2 variable) nor does Burgdorf et al. teach or suggest that the heteroaryl ring (attached to nitrogen of the carbamoyl moiety) can be substituted by the specific substituents as found in the instant claims under the definition of the R1 variable.  Therefore, the instant claimed invention is free of the prior art of record.


Claims 2, 3, 7-10, 13, 19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including 


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  
The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



April 22, 2021
Book XXVI, page 181